Citation Nr: 1638259	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

2.  Entitlement to service connection for a disorder manifested by a speech impediment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The appellant (Veteran) served on active duty from January 1958 to November 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2014 and again in January 2015, the appellant submitted statements requesting withdrawals of his request for Travel Board hearing.  However, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of the hearing is of record and associated with the VBMS file. 

The Board remanded the claims in June 2015 and February 2016 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  




REMAND 

This case must be remanded again for additional development prior to final adjudication of the claims.  

The appellant claims that service connection is warranted for his acquired psychiatric disorder, to include depression, based upon service incurrence. He alleges that his acquired psychiatric disorder was triggered when he accidentally shot his infant son while on active duty. The shooting resulted in the death of his infant son. He also claims that his speech impediment is related to his psychiatric disorder which was also triggered by his son's death.  

In September 2015, the appellant underwent VA mental disorders and cranial nerve examination.  The appellant's mental disorder diagnosis according to this examiner, was bipolar disorder.  This was determined to have developed within 2 years after service.  The examiner stated that the death of the appellant's son made him feel bad, but did not cause a mental disorder by itself.  His speech impediment (mild stammering) was not caused by a neurological disorder and was anxiety-related.  

Although the examiner who authored the September 2015 VA mental disorders examination report diagnosed bipolar disorder, determined to have developed within 2 years of service discharge, no rationale was provided to indicate why this was the date of onset of this disability, as there were no medical records from service discharge to 2010 associated with the record, and no rationale for these findings related to onset.  The claims were remanded in February 2016 as the September 2015 VA examiner provided an inadequate psychiatric nexus opinion.  

In April 2016, the appellant underwent an additional VA mental disorder examination.  This examiner's pertinent diagnosis was unspecified depressive disorder with anxious distress.  This examiner indicated that there was no evidence of mania or psychosis.  The examiner stated that prior to enlistment, the appellant left school, was living alone, and experienced speech problems, indicating that it was likely that his difficulty with authority, and mood issues predated his military enlistment.  This examiner also opined that it was more likely than not that the sudden death of his father and his infant son contributed to his mood further, negatively impacting his sense of self-esteem when his second child was born, his mood, motivation and isolative behavior.  

The April 2016 VA mental disorders examination is also inadequate.  At the outset, the diagnosis provided by the examiner was said to be less likely than not directly related to service.  It was indicated by the examiner that the psychiatric disorder predated service.  The examiner stated that the appellant was being processed out of service due to unsuitability prior to the loss of his father and infant son.  However, the examiner later stated that these incidents (deaths) more likely than not significantly contributed to the appellant's mood (assumed diagnosis of unspecified depressive disorder with anxious distress).  This was discussed in the realm of the birth of his second child, which occurred after service discharge.  According to the examiner, the degree to which these events further aggravated the appellant's mood, is beyond mere speculation.  The request of the remand was that if the examiner could not provide an opinion without resorting to mere speculation, this should be stated along with supporting rationale.  No rationale was provided, and in fact, it was not clear via the examiner's opinion as to whether the examiner is indicating that the appellant had a mood disorder prior to service, and/or if the appellant's depressive disorder was caused prior to service, whether it was aggravated in service or aggravated after service.  None of this was answered.  This also renders this examination inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015).  

Both the September 2015 and February 2016 VA examiners provided inadequate psychiatric nexus opinions.  What is necessary to know is if the appellant has a mental diagnosis, whether it was caused by or related to service, or if, as the most recent examiner states, it preexisted service, if it was aggravated by service.  

Moreover, it is still important to note, that if the appellant has one or more psychiatric disabilities related to service, and his speech impediment was caused by one or both of the such disabilities, his speech impediment would be service-connected per 38 C.F.R. § 3.310 (2015).  Thus, the speech impediment claim remains inextricably intertwined with the psychiatric disorder claim and further action on this claim must await the development requested herein relative to the acquired psychiatric disorder claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims file. 

2.  Following completion of the above, schedule the appellant for a VA mental disorders examination, by an examiner that has not previously examined the appellant, if possible, to determine the nature, severity, and etiology of any current acquired psychiatric disorder the appellant may have or has had since filing his claim in October 2009.  All indicated testing and studies should be conducted.  

The examiner is requested to indicate :

a)  Is there clear and unmistakable (obvious or manifest) evidence that the currently diagnosed acquired psychiatric disorder preexisted service? 

The examiner should note that "clear and unmistakable evidence" means that the evidence cannot be misinterpreted and misunderstood, i.e. is undebatable.  

b)  If so, is there clear and unmistakable (obvious or manifest) evidence that the acquired psychiatric disorder did not increase in severity during service or that any increase was due to the natural progress of the disorder? 

The examiner is asked to determine a baseline level of severity for the acquired psychiatric disorder.  The examiner is reminded that the clear and unmistakable evidence standard is an onerous one and means that the evidence cannot be misunderstood or misinterpreted and is undebatable.  

c)  If it is not clear and unmistakable that the appellant's acquired psychiatric disorder preexisted his military service and was not aggravated therein, then is it at least as likely as not (50 percent probability or greater) that the current acquired psychiatric disorder had its onset in service or is otherwise etiologically related to the appellant's active service?

The examiner should specifically take into consideration the accidental death of the appellant's infant son and the appellant's part in causing that death.  The examiner should also take into consideration the September 2015 cranial nerve examination which determined the appellant had anxiety, and other VA examination reports which indicate the appellant's diagnosis of depression.  The examiner should address those diagnoses, whether they are warranted, and if so, whether they are related to his active service.  The appellant should also address the contrary opinions of September 2015 and April 2016 mental disorders examinations and the diagnoses and determinations made in that regard.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  This must be done.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).  

3.  The AOJ should review the claims file.  If any development is incomplete, the AOJ should take corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the claims should be readjudicated.  If the claims on appeal are not granted to the appellant's satisfaction, send him and his representative a supplemental statement of the case and give them the opportunity to submit additional evidence and/or argument in response prior to returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

